DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 18-19, drawn to a gas turbine component, classified in F01D 5/288.
II. Claims 8-17, drawn to a method of making the gas turbine component, classified in C23C 10/10.
III. Claim 21, drawn to a gas turbine component, classified in B32B 2603/00
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the 
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a material different design. Specifically, Group I requires at least a portion of the chromide diffusion coating has a chromium content of 60 wt % or higher, which is not required by Group III; while Group III requires a turbine component substrate formed from a superalloy having a gamma phase and a gamma prime phase distributed within the gamma phase; a porous ceramic-based thermal barrier coating comprising a sacrificial oxide that is soluble in a molten sulfate salt, wherein chromium of the chromide diffusion coating resides in the gamma phase of the superalloy, which is not required in Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. Specifically, the bond coat comprising a chromide diffusion can be applied to a barrier layer so as not to interdiffuse with the metal base material. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 Specification
The disclosure is objected to because of the following informalities: at paragraph [0053] it is suggested to amend “2013/0115907” to “2013/0115097”.  Appropriate correction is required.
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
In reference to claim 18, after “the” and before “ceramic-based” in line 22, it is suggested to insert “porous”; and after “oxide” and before “being” in line 23, it is suggested to insert “of chromium”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 19 after “the” and before “ceramic-based” in line 2, it is suggested to insert “porous”, in order to ensure consistency in the claim language.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 2013/0115097) (Berger‘097) in view of Thermal-barrier coatings for more efficient gas-turbine engines (Clarke).
	The examiner has provided the non-patent literature document, Clarke. The citation of prior art in the rejection refers to the provided non-patent literature document.
In reference to claim 1, Berger‘097 teaches a gas turbine component includes a substrate and a super-chromide diffusion coating over a portion of the substrate, at least a portion of the super-chromide diffusion coating has a chromium content of 60 wt % or more ([0006]; [0022]) (corresponding to a gas turbine component for use in a gas turbine engine, comprising: a substrate comprising; a bond coat; the bond coat comprising a chromide diffusion coating, wherein at least a portion of the chromide diffusion coating has a chromium content of 60 wt % or higher).
Berger‘097 further teaches the substrate is a gas turbine blade made of a superalloy ([0023]) (corresponding to a substrate comprising a metal base material). 
Berger‘097 does not explicitly teach a porous ceramic-based thermal barrier coating disposed over the substrate, as presently claimed. However, Berger‘097 teaches an overlay coating being an outer layer of material, disposed over the diffusion coating and the overlay coating may be a ceramic-based material ([0017]).
Clarke teaches thermal-barrier coatings (TBCs) are refractory-oxide ceramic coating applied to the surfaces of metallic parts in the hottest part of gas-turbine engines (Introduction, p. 891). TBCs are multifunctional: they must provide thermal insulation to protect the underlying superalloy engine parts, have strain compliance to minimize thermal-expansion-mismatch stresses with the superalloy parts on heating and cooling, and must also reflect much of the corresponding to a porous ceramic-based thermal barrier coating).
In light of the motivation of Clarke, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the overlay coating of Berger‘097 to be a refractory-oxide ceramic thermal barrier coating have a porosity of ~15%, in order to provide thermal insulation protecting the underlying superalloy engine part, strain compliance to minimize thermal-expansion-mismatch stresses with the superalloy parts on heating and cooling and reflect much of the radiant heat from the hot gas, preventing it from reaching the metal alloy, and thereby arriving at the presently claimed invention.
In reference to claims 2 and 3, Berger‘097 in view of Clarke teaches the limitations of claim 1, as discussed above. Berger‘097 further teaches the diffusion coating includes a combination of chromide, aluminide and Pt-aluminide (claim 2) (corresponding to the bond coat comprises a platinum diffusion coating; the bond coat comprises an aluminide diffusion coating).
In reference to claim 7, Berger‘097 in view of Clarke teaches the limitations of claim 1, as provided above. Berger‘097 further teaches the substrate for a gas turbine blade; the substrate includes an airfoil portion and a shank portion ([0026]) (corresponding to the gas turbine component is a gas turbine blade comprising an airfoil). The airfoil portion of the blade is exposed to combustion gases ([0015]) (corresponding to an airfoil that is exposed to combustion gases of the gas turbine engine when in use).
	Berger‘097 further teaches the chromide coating is on the shank portion and airfoil portion ([0027]). Berger‘097 in view of Clarke teaches an overlay TBC over the diffusion corresponding to the bond coat and the porous ceramic-based thermal barrier coating being located along the airfoil).

Claims 1-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2013/0011270) (Berger) in view of Berger‘097 and Ackerman et al. (US 2003/0059633) (Ackerman), and further taken in view of evidence by Investigation of CVD Processes to Perform Dense α-Alumina Coating on Superalloys (Bahlawane).
The examiner has provided the non-patent literature document, Bahlawane. The citation of prior art in the rejection refers to the provided non-patent literature document.
In reference to claims 1-6 and 18-19, Berger teaches a gas turbine component for use in a gas turbine engine including a substrate and a non-aluminide protective coating ([0004]) (corresponding to a gas turbine component for use in a gas turbine engine comprising: a substrate). 
The substrate is formed from a base material being a metal-based alloy capable of forming a gamma/gamma prime (γ/γ') microstructure in which the gamma prime phase is in the form of a precipitate distributed within the gamma phase matrix; such as a Ni-based superalloy ([0020]) (corresponding to a substrate comprising a metal base material; a substrate comprising a metal base material comprising a superalloy capable of forming a gamma/gamma prime microstructure in which the gamma prime phase is a precipitate distributed within a matrix of the gamma phase; the base material is a Ni-based superalloy having a gamma phase and a gamma prime phase distributed with the gamma phase).
Berger further teaches the non-aluminide protective coating disposed over at least a portion of the base material ([0004]). The protective coating includes a chromide coating, corresponding to a bond coat comprising chromium formed on the metal base material, the bond coat comprising a chromide diffusion coating; a platinum diffusion coating; the platinum diffusion coating formed over the chromide diffusion coating). The Pt-group metal is platinum ([0022]).
The protective coating includes a dopant interdiffused therewith in in a relatively small concentration to promote coating adhesion and/or form an oxide that further inhibits corrosion, a suitable dopant is hafnium (Hf) ([0025]). 
In light of the motivation of Berger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the Pt-rich coating with a dopant such as hafnium, in order to promote coating adhesion and/or form an oxide that further inhibits corrosion (corresponding to a doped platinum diffusion coating; the dopant comprising hafnium; the bond coat further comprises a dopant comprising hafnium).
Berger further teaches the protective coating is a Pt-rich gamma/gamma prime coating, wherein the protective coating comprises a Ni-based solid solution gamma phase and a Ni3Al and/or Ni3Ti gamma prime precipitate phase is rich in Pt-group metal (i.e., platinum) ([0022]) (corresponding to the platinum of the doped platinum diffusion coating resides in the gamma prime phase of the superalloy).
Berger does not explicitly teach the chromide coating has a chromium content of 60 wt % or higher and the chromium of the chromide diffusion coating resides in the gamma phase of the superalloy, as presently claimed.
Berger‘097 teaches a gas turbine component including a substrate and a super-chromide diffusion coating over a portion of the substrate, at least a portion of the super-chromide corresponding to the chromide coating has a chromium content of 60 wt % or higher). The coating protects underlying component materials from oxidation and other forms of corrosion and can provide coatings having unusually high concentrations of the desired coating constituents, thereby improving service life of the component ([0013]).
Berger‘097 further teaches the super-chromide coating includes chromium in an amount of 60 wt % or more and the chromium is in a gamma-phase with one or more other metals ([0030]) (corresponding to the chromide coating has a chromium content of 60 wt % or higher and the chromium of the chromide diffusion coating resides in the gamma phase of the superalloy). The super-chromide coating has a higher corrosion-resistance, particularly sulfidation-resistance, while also having sufficient ductility and fatigue strength ([0030]). 
In light of the motivation of Berger‘097, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the chromide coating of Berger to be a super-chromide coating, in order to provide a coating that protects underlying component materials from oxidation and other forms of corrosion and can provide coatings having unusually high concentrations of the desired coating constituents, thereby improving service life of the component and further provide a coating that has a higher corrosion-resistance, particularly sulfidation-resistance, while also having sufficient ductility and fatigue strength.
Berger in view of Berger‘097 further teaches a supplemental coating is coated over the protective coating (Berger, [0027]). The supplemental coating is a multi-layer coating that includes a bond coating and an overlaying ceramic coating, wherein the bond coating is a Pt-aluminide bond coating which is formed by applying an aluminide coating on the protective corresponding to an aluminide diffusion coating; the aluminide diffusion coating is formed over the chromide diffusion coating and the doped platinum diffusion coating).
As evidence by Bahlawane, exposure to oxidizing gases at high temperatures induces the formation of alumina or chromia, known as thermally grown oxide (TGO) layers, which stop or slow down the diffusion of oxidant gases to the superalloy occur when inner metallic coatings such as aluminide and chromide are present (p. 151). Therefore, given that Berger in view of Berger‘097 teaches the super-chromide coating and aluminide coating on the substrate, it is clear exposure to oxidizing gases at high temperatures (i.e., when the gas turbine engine component is in use) the formation of alumina and chromia as a thermally grown oxide (TGO) layer will occur (corresponding to a thermally grown oxide layer formed on the bond coat and comprising an oxide of chromium; the thermally grown oxide layer comprise alumina).
Berger in view of Berger‘097 does not explicitly teach the overlaying ceramic coating is a porous ceramic-based thermal barrier coating comprising the oxide of chromium, said oxide being distributed within a thickness of the thermal barrier coating, as presently claimed.
Ackerman teaches a thermal barrier coating used to protect an article such as a nickel-based superalloy substrate in the form of a component of a gas turbine engine ([0001]; [0011]). The thermal barrier coating is a ceramic thermal barrier coating having a columnar grain structure, wherein there are gaps (i.e., pores) between the grains ([0028]; [0029]) (corresponding to a porous ceramic-based thermal barrier coating). The thermal barrier coating includes a sintering inhibitor within the columnar grains, the sintering inhibitor being selected from the group consisting of chromium oxide and mixtures thereof with aluminum oxide (Abstract; claim 1) (corresponding to the ceramic-based thermal barrier coating further comprises the oxide of chromium, said oxide being distributed within a thickness of the thermal barrier coating; the ceramic-based thermal barrier coating comprises alumina).
Ackerman further teaches the thermal barrier coating has the ability to withstand the development of thermally induced stresses for an extended service lifetime and the thermal conductivity of the thermal barrier coating is maintained at low levels for an extended period ([0014]).
In light of the disclosure of Ackerman of using the ceramic thermal barrier coating including sintering inhibitors and disposing that over a platinum-aluminide (Ackerman, [0026]), it would have been obvious to have the overlaying ceramic on the Pt-aluminide of Berger in view of Berger‘097 be the ceramic thermal barrier coating of Ackerman, in order to provide a ceramic thermal barrier coating having the ability to withstand the development of thermally induced stresses for an extended service lifetime and maintain a thermal conductivity at low levels for an extended period.
Berger in view of Berger‘097 and Ackerman teaches the Pt-rich coating is coated onto the base material by slurry coating and the aluminide coating is applied on the protective coating, which includes the super-chromide coating and Pt-rich coating (Berger, [0023]; [0028]), given that Berger in view of Berger‘097 and Ackerman teaches a protective coating that is substantially identical to the presently claimed bond coat in structure, composition and produced by a substantially identical process (i.e., two source chromium deposition, slurry coating the platinum doped coating and applying aluminide coating),  it is clear that the protective coating of Berger in view of  Berger‘097 and Ackerman would intrinsically include the dopant being located within the bond coat and spaced away from an outer surface of the bond coat by 1 to 3 microns 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 7, Berger in view of Berger‘097 and Ackerman teaches the limitations of claim 1, as discussed above. Berger further teaches the protective coating overlies one or more portions of the component substrate including at least a portion of airfoil ([0026]) (corresponding to the gas turbine component is a gas turbine blade comprising an airfoil; the bond coat and the porous ceramic-based thermal barrier coating being located along the airfoil). The airfoil is exposed to combustion gases during operation ([0015]) (corresponding to an airfoil that is exposed to combustion gases of the gas turbine engine when in use).
Response to Arguments
In response to amended claim 21, which now requires a gas turbine component, comprising a turbine component substrate formed from a superalloy having a gamma phase and a gamma prime phase distributed within the gamma phase; a chromide diffusion coating formed on the substrate, it is noted that Darolia et al. (US 6,663,983) (Darolia) alone no longer meets the presently claimed limitations. Therefore, the previous 35 U.S.C. 102(a)(1) over Darolia is withdrawn from record. However, the amendment necessitates a new set of rejections.

In response to amended claim 1 which now requires a gas turbine component comprising a bond coat, the bond oat comprising a chromide diffusion coating, “wherein at least a portion of 

In response to amended claim 18 which now requires a gas turbine component comprising: a substrate comprising a super alloy capable of forming a gamma/gamma prime microstructure in which the gamma prime phase is a precipitate distributed within a matrix of the gamma phase; a bond coat, the bond coat comprising a chromide diffusion coating, a doped platinum diffusion coating, and an aluminide diffusion coating, it is noted that Floyed et al. (US 2007/0036997) (Floyed) and Bhatia et al. (US 2006/0029814), either alone or in combination, no longer meet the presently claimed limitations.  Therefore, the previous 35 U.S.C. 103 rejections over Floyd in view of Bhatia are withdrawn from record. However, the amendment necessitates a new set of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784